Citation Nr: 0528815	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  97-19 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service-connected left knee disability.  

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected right knee disability.  

3.  Entitlement to a compensable rating for the service-
connected residual stab wound scar in the area of the left 
kidney.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from June 1986 to June 1996.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal of rating decisions of the RO.  

In October 2002, the Board denied the veteran's claims.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In a July 2004 Order, the Court vacated that portion of the 
October 2002 decision that was adverse to the veteran and 
remanded those claims to the Board for readjudication.  

In a January 2005 decision, the Board remanded the veteran's 
appeal so that the development ordered by the Court could be 
completed.  Additional development was also requested.  The 
case has now been returned for further review.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The Board notes that the primary reason for the July 2004 
Order of the Court to vacate the October 2002 decision and 
remand for further adjudication was to provide the veteran 
with a Veterans Claims Assistance Act (VCAA) notification 
letter.  The Court also suggested that it would be 
appropriate for the Board to assist the veteran in obtaining 
certain private medical records while on remand.  

The Board, in its January 2005 remand, requested that the RO 
send the veteran and his representative a VCAA letter.  The 
veteran was also to be contacted, and a request was to be 
made for him to identify any and all medical care providers 
who have treated his disabilities so that these records could 
be obtained.  

Finally, the RO was to arrange for the veteran to undergo VA 
examinations of his knees and of his scars, and to obtain 
opinions pertinent to the issues on appeal.  

The Board notes that the private records cited by the Court 
in July 2004 were submitted by the veteran in December 2004.  
In addition, the veteran was afforded VA examinations in June 
2005, and appropriate opinions were obtained.  Finally, the 
veteran was mailed a VCAA notification letter in March 2005.  

However, a review of the VCAA notification letter shows that 
it was not mailed to the veteran's current address.  The VCAA 
letter was mailed to an address which had not been used by 
the veteran in at least five years.  

The veteran did not reply to the March 2005 letter, and while 
there is no returned correspondence in the claims folder, the 
Board cannot assume that it was forwarded to his current 
address when the address changed over fiver years ago.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, new correspondence from the veteran was mailed to 
the RO in August 2005, and forwarded to the Board in 
September 2005.  In this letter, the veteran states that he 
wished to appear personally before the Board.  

However, the veteran did not specify whether he wished for 
his hearing to be held in Washington, D.C., or by a Travel 
Board at the RO.  As this appeal must be remanded for the 
reasons cited hereinabove, the RO should take this 
opportunity to determine where the veteran wishes to have his 
hearing and, if appropriate, schedule him for a hearing.  

Therefore, the Board finds that this appeal must be REMANDED 
to the RO for the following action: 

1.  The RO should take appropriate steps 
to send the veteran and his 
representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if 
any, VA will attempt to obtain on his 
behalf. The letter should also request 
that the veteran provide any evidence in 
his possession that pertains to the 
claims.  In the absence of any recent 
correspondence from the veteran dated 
subsequent to March 15, 2005, the letter 
should be mailed to the veteran's 
current address of record.  

2.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify all VA and non- 
VA health care providers that have 
treated him since service for his 
service-connected disabilities.  The aid 
of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  The RO should contact the veteran 
and request that he clarify whether he 
desires to appear at a hearing before 
the Board.  If the veteran wishes for 
the hearing to be conducted at the RO, 
appropriate action should be taken to 
schedule him for such a hearing.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


 
 
 
 

